DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application’s status as a continuation of PCT/IB2019/058207, filing date 9/27/2019, which in turn claims priority from US provisional application 62/747,147, filing date 10/18/2018, is acknowledged. Priority under US provisional application 62/827,122, filing date 03/31/2019, is acknowledged.

Response to Arguments
The Examiner notes that no amendments or arguments have been made with respect to the objection to the drawings, the objection to the specification, the claim objections, nor the 35 USC 112(b) rejection raised in the previous office action dated 08/13/2021. As no amendments to the drawings or the specification have been submitted, the objection to the drawings and the objection to the specification are upheld. The claims have been indicated as having been amended, despite lacking the required marked-up text indicating the changes that have been made relative to the immediate prior version of the claims (see MPEP 714). However, in an effort to advance prosecution, the Examiner has attempted to reconsider the objection to the claims and the 35 USC 112(b) rejections.
Regarding the objection to claims 1-2 and 8-9, the amendments to the claims appear to correct the previously-raised informalities. Accordingly, the objection to claims 1-2 and 8-9 is withdrawn.
Regarding the 35 USC 112(b) rejection of claims 6-7 and 15-21, the amendments to the claims largely correct the previously-raised informalities. The amendments to claims 6-7 address the previously-raised informalities. Accordingly, the 35 USC 112(b) rejection of claims 6-7 is withdrawn. The amendments to claim 15 erroneously amends “of the autonomous vehicle” to “of and autonomous an autonomous vehicle”. As such, while the 35 USC 112(b) rejection of claim 15 is withdrawn, an objection to claim 15 is now raised, as is discussed further below. The rejection of dependent claims 16-21 is similarly withdrawn under the same logic. The amendments to claim 16 address the previously-raised informalities. Accordingly, the 35 USC 112(b) rejection of claim 16 is withdrawn.
Applicant’s arguments, see Pgs. 7-11, filed 11/15/2021, with respect to the 35 USC 103 rejection of claims 1, 5, 8, 12-15, and 19-21 have been fully considered but are not persuasive.  
Applicant argues that, purportedly, the automatic braking of Minemura is not considered autonomous driving, as it is applied when the driver controls the vehicle and is assisted by the suggested method and when the vehicle is driven autonomously. The term ‘autonomous driving’ is well-known in the art to cover a broad spectrum of automated applications applied to the driving of vehicles. For instance, full automation (i.e., automation requiring zero human attention or interaction; Level 5 automation) is placed at a higher level of automation than driver assistance (i.e., a single automated system or subsystem applied while the vehicle is being driven otherwise manually; Level 1 automation). However, depending on the nature of the automated systems of driver assistance, such a system could still result in “performing an autonomous driving of the vehicle”. Referring to paragraph [0025] of Minemura, it is disclosed that “the braking device 32 increases braking force applied through a braking operation of the driver or automatically puts a brake if the driver does not perform the braking operation, for example. In other words, the braking device 32 provides, for example, a brake assistance function or an automatic brake function for the driver.” From this citation, it is evident that the brake function occurs automatically and without the input of the driver, thereby meeting the definition of autonomous driving because an aspect of driving is being controlled autonomously. While the Examiner concedes that such an implementation certainly does not amount to fully-autonomous driving, the Examiner asserts that the claim language does not claim autonomous driving at such a high level of specificity. The Examiner further notes that Minemura discloses in paragraph [0073]: "Although the abovementioned embodiment describes the configuration in which the present disclosure is applied to a vehicle driven by a person on The vehicle control device in the present disclosure can be applied in the same manner, for example, to a vehicle that is automatically driven by the ECU or the like." Thus, Minemura appears to anticipate the use of fully-autonomous driving.
Applicant argues that, purportedly, the Office “failed to illustrate what amounts to a group of reference concepts, and what amounts to a plurality of situations.” Applicant further argues that “The type of Minemura may be (at most) regarded only as one of them). “ The Examiner respectfully disagrees, and refers to Pgs. 7-8 of the non-final office action dated 08/13/2021. The limitation “searching for one or more matching concepts of a group of reference concepts, to which the situation belongs,” is mapped to paragraph [0029] of Minemura. The quoted citation indicates that the type determination unit 13 “classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle.” Here, the vehicle is classified into four categories (i.e., one of a plurality of situations) based in part on the lateral speed and longitudinal speed of the vehicle (i.e., reference concepts). Minemura uses these reference concepts to identify distinct situations (e.g., a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle; or an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle). Minemura lists four of these distinct situations in paragraph [0029], not merely one.
Applicant argues that, purportedly, Wilkes fails to teach or suggest “wherein for each reference concept of at least a sub-group of the group of reference concepts the safety level of the reference concept is based on a tested success level of only some of the plurality of scenarios represented by the reference concept.” The Examiner respectfully disagrees, and refers to Pg. 11 of the non-final office action dated 08/13/2021. The Examiner notes that risk identification algorithms 163 are based on success in reducing driver unsafe behavior and accidents (Wilkes [0053]). Wilkes further teaches in paragraph [0034] that the risk identification algorithms 163 are based on analysis of accidents and driving situational data and can identify driving risk situations and predict the risk of an accident occurring based on the driving risk situation. Thus, the disclosure of paragraph [0053] indicates that the risk identification algorithms 163 
Therefore, the 35 USC 103 rejection of claims 1, 5, 8, 12-15, and 19-21 is upheld.

Drawings
The drawings are objected to because Figures 39-44 appear to be black and white photographs. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Further, the photographs do not appear to be of sufficient quality; there is noticeable artifacting (likely due to scanning) which obfuscates some aspects of the figures. As an example, FIG. 39, included below, features multiple black and white photographs containing content heavily impacted by artifacting.

    PNG
    media_image1.png
    464
    646
    media_image1.png
    Greyscale


The drawings are objected to because F.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [00184], “union or intersection illustrate din figure 6” should be “union or intersection illustrated in figure 6”
In paragraph [00654], “US patent patents” should be “US patents”
Appropriate correction is required.

Claim Objections
Claims 1-4, 6-11, 14-18, and 20-22 are objected to because of the following informalities:  
Claims 1-4, 6-11, 14-18, and 20-21 indicate that the claims have been amended, but the claims lack marked-up text to indicate the changes that have been made relative to the immediate prior version of the claims (see MPEP 714). In order to advance prosecution, the Examiner has made a best effort to examine the amended claims despite the lack of annotated changes.
In claim 3, "to overcome one or more situations of the at least some of the reference concepts" should be "to overcome one or more situations of at least some of the reference concepts"
In claim 10, "to overcome one or more situations of the at least some of the reference concepts" should be "to overcome one or more situations of at least some of the reference concepts"
In claim 15, "of and autonomous vehicle" should be "of an autonomous vehicle"
In claim 17, "to overcome one or more situations of the at least some of the reference concepts" should be "to overcome one or more situations of at least some of the reference concepts"
In claim 22, the comma in “environment, and traffic load” is extraneous
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5-8, 12-15, 19-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura et al. (US 2018/0151073 A1), hereinafter Minemura, in view of Wilkes, III et al. (US 2011/0077028 A1), hereinafter Wilkes.

Regarding claim 1, Minemura teaches a method for safe transfer between manned and autonomous driving modes, the method comprising:
detecting, based on first sensed information sensed during a first period, a situation related to an environment of the autonomous vehicle;
Minemura teaches ([0027]): "The object information acquisition unit 12 according to the present embodiment obtains, on the basis of the first sensing information (the first location information) obtained from the object recognition unit 11, the relative location and the relative speed to the own vehicle, and associates the obtained relative location and relative speed (of each object) as object information." Minemura further teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."
searching for one or more matching concepts of a group of reference concepts, to which the situation belongs,
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
each reference concept of the group represents a plurality of situations…
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
determining, based on an outcome of the searching, whether the vehicle is capable to safely autonomously drive through the environment;
Minemura teaches ([0024]): "When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the warning device 31 risk of collision… on the basis of the control command from the driver-assistance ECU 10." Minemura further teaches ([0025]): "The braking device 32 is a braking device that brakes the own vehicle. When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the braking device 32 is activated on the basis of a control command from the driver-assistance ECU 10. Specifically, the braking device 32 increases braking force applied through a braking operation of the driver or automatically puts a brake if the driver does not perform the braking operation, for example." Thus, Minemura determines whether or not the vehicle is capable of safety autonomously driving through the environment, and if the situation is unsafe (i.e., there exists a possibility of collision with the object), braking the vehicle.
performing a human assisted driving of the vehicle when determining that the autonomous vehicle is not capable to safely autonomously drive through the environment;
Minemura teaches ([0024]): "When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the warning device 31 informs the driver of a risk of collision… on the basis of the control command from the driver-assistance ECU 10." Minemura further teaches ([0025]): "The braking device 32 is a braking device that brakes the own vehicle. When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the braking device 32 is activated on the basis of a control command from the driver-assistance ECU 10. Specifically, the braking device 32 increases braking force applied through a braking operation of the driver or automatically puts a brake if the driver does not perform the braking operation, for example." Thus, Minemura determines whether or not the vehicle is capable 
and performing an autonomous driving of the vehicle when determining that the autonomous vehicle is capable to safely autonomously drive through the environment.
Minemura teaches ([0008]): "On the other hand, when the relative distance of the object to the own vehicle is long (when they are at a long distance), there is no need to perform control to avoid collision between the own vehicle and the object." Minemura further teaches ([0073]): "Although the abovementioned embodiment describes the configuration in which the present disclosure is applied to a vehicle driven by a person on the vehicle, this is not limited thereto. The vehicle control device in the present disclosure can be applied in the same manner, for example, to a vehicle that is automatically driven by the ECU or the like." Thus, when there is no need to avoid collision (i.e., the situation is safe), the ECU will continue to autonomously drive the vehicle through the environment.
However, Minemura does not outright teach a reference concept safety level for each reference concept of the group, wherein the safety level of the reference concept is based on a tested success level of at only some of the plurality of scenarios represented by the reference concept. Wilkes teaches a safety management platform for improving driver safety, comprising:
each reference concept of the group … has a reference concept safety level;
Wilkes teaches ([0074]): "In step 310, the mobile safety center 111 installed on the mobile device 110 collects driving situation data. The mobile safety center 111 can collect some driving situation data from the mobile device 110, such as vehicle acceleration, deceleration, lateral movement, speed, and position." Wilkes further teaches ([0075]): "In step 315, the mobile safety center 111 loads collected driving situation data into the risk identification algorithms 163 from the driver safety plans 166 and executes the risk identification algorithms 163 to determine if there is a risk situation. The risk identification algorithms 153 can compute a risk score for multiple situations to determine if a risk situation is present."
wherein for each reference concept of at least a sub-group of the group of reference concepts the safety level of the reference concept is based on a tested success level of only some of the plurality of scenarios represented by the reference concept;
Wilkes teaches ([0034]): "The MSAC 160 can use the above described information to produce driving risk identification algorithms 163 and store the risk identification algorithms 163 in the data storage unit 162. The risk identification algorithms 163 are used by the safety management system 100 to identify driving risk situations and to determine a probability that a driver will be involved in an accident. In certain exemplary embodiments, the risk identification algorithms 163 are mathematical formulas based on non-linear multi-variate analysis of accidents and driving situational data stored in the data storage unit 162. These formulas can identify driving risk situations and predict the risk of an accident occurring based on the driving risk situation." Wilkes further teaches ([0053]): "The effectiveness measurement subsystem 240 can evaluate risk identification algorithms 163, risk situation thresholds, driver interventions 164, driver intervention rules 165 and driver safety plans 166 based on success in reducing driver unsafe behaviors and accidents."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura to incorporate the teachings of Wilkes to provide a reference concept safety level for each reference concept of the group, wherein the safety level of the reference concept is based on a tested success level of at only some of the plurality of scenarios 

Regarding claim 5, Minemura and Wilkes teach the aforementioned limitations of claim 1. Minemura further teaches:
detecting, in proximity to the first period, one or more objects located within the environment of the vehicle.
Minemura teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."

Regarding claim 6, Minemura and Wilkes teach the aforementioned limitations of claim 5. Minemura further teaches:
estimating one or more behavior patterns of the one or more objects located within the environment of the vehicle.
Minemura teaches ([0046]): "The object information acquisition unit 12 estimates a motion trajectory of the object 50 and calculates an estimated 

Regarding claim 7, Minemura and Wilkes teach the aforementioned limitations of claim 5. Minemura further teaches:
the one or more objects are road users
Minemura teaches ([0007]): "The type determination unit determines whether or not the object is a vehicle;"
and wherein the determining is also responsive to a degree of predictability of movement of road users.
Minemura teaches ([0024]): "When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the warning device 31 informs the driver of a risk of collision… on the basis of the control command from the driver-assistance ECU 10." Minemura further teaches ([0046]): "The object information acquisition unit 12 estimates a motion trajectory of the object 50 and calculates an estimated collision location at which the object 50 is expected to collide with the own vehicle 40, on the basis of a location history of the object 50." Thus, the determining is responsive to an expected collision (i.e., a degree of predictability of movement) with the object based on the location history (i.e., movement of road users) of the object 50.

Regarding claim 8, Minemura teaches a system for safe transfer between manned and autonomous driving modes, comprising:
a processing unit and a memory unit; 
Minemura teaches ([0018]): "As illustrated in FIG. 1, a driver-assistance electronic control unit (ECU) 10 which is the vehicle control device according to a central processing unit (CPU), memory such as read-only memory (ROM) and random-access memory (RAM)..."
wherein the memory unit is configured to store first sensed information sensed during a first period;
Minemura teaches ([0018]): "As illustrated in FIG. 1, a driver-assistance electronic control unit (ECU) 10 which is the vehicle control device according to the present embodiment is a computer including a central processing unit (CPU), memory such as read-only memory (ROM) and random-access memory (RAM)... The driver-assistance ECU 10 includes the following functions: an object recognition unit 11; an object information acquisition unit 12; a type determination unit 13…" Minemura further teaches ([0027]): "The object information acquisition unit 12 according to the present embodiment obtains, on the basis of the first sensing information (the first location information) obtained from the object recognition unit 11, the relative location and the relative speed to the own vehicle, and associates the obtained relative location and relative speed (of each object) as object information." Minemura even further teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."
wherein the processing unit is configured to: detect, based on the first sensed information, a situation related to an environment of the autonomous vehicle;
Minemura teaches ([0027]): "The object information acquisition unit 12 according to the present embodiment obtains, on the basis of the first sensing information (the first location information) obtained from the object recognition unit 11, the relative location and the relative speed to the own vehicle, and associates the obtained relative location and relative speed (of each object) as object information." Minemura further teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."
search for one or more matching concepts of a group of reference concepts, to which the situation belongs,
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
wherein each reference concept of the group represents a plurality of situations…
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
and determine, based on an outcome of the searching, whether the vehicle is capable to safely autonomously drive through the environment.
Minemura teaches ([0024]): "When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the warning device 31 informs the driver of a risk of collision… on the basis of the control command from the driver-assistance ECU 10." Minemura further teaches ([0025]): "The braking device 32 is a braking device that brakes the own vehicle. When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the braking device 32 is activated on the basis of a control command from the driver-assistance ECU 10. Specifically, the braking device 32 increases braking force applied through a braking operation of the driver or automatically puts a brake if the driver does not perform the braking operation, for example." Thus, Minemura determines whether or not the vehicle is capable of safety autonomously driving through the environment, and if the 
However, Minemura does not outright teach a reference concept safety level for each reference concept of the group, wherein the safety level of the reference concept is based on a tested success level of at only some of the plurality of scenarios represented by the reference concept. Wilkes teaches a safety management platform for improving driver safety, comprising:
wherein each reference concept of the group ... has a reference concept safety level,
Wilkes teaches ([0074]): "In step 310, the mobile safety center 111 installed on the mobile device 110 collects driving situation data. The mobile safety center 111 can collect some driving situation data from the mobile device 110, such as vehicle acceleration, deceleration, lateral movement, speed, and position." Wilkes further teaches ([0075]): "In step 315, the mobile safety center 111 loads the collected driving situation data into the risk identification algorithms 163 from the driver safety plans 166 and executes the risk identification algorithms 163 to determine if there is a risk situation. The risk identification algorithms 153 can compute a risk score for multiple situations to determine if a risk situation is present."
for each reference concept of at least a sub-group of the group of reference concepts the safety level of the reference concept is based on a tested success level of only some of the plurality of scenarios represented by the reference concept;
Wilkes teaches ([0034]): "The MSAC 160 can use the above described information to produce driving risk identification algorithms 163 and store the risk identification algorithms 163 in the data storage unit 162. The risk identification algorithms 163 are used by the safety management system 100 to identify driving risk situations and to determine a probability that a driver will be involved in an accident. In certain exemplary embodiments, the risk non-linear multi-variate analysis of accidents and driving situational data stored in the data storage unit 162. These formulas can identify driving risk situations and predict the risk of an accident occurring based on the driving risk situation." Wilkes further teaches ([0053]): "The effectiveness measurement subsystem 240 can evaluate risk identification algorithms 163, risk situation thresholds, driver interventions 164, driver intervention rules 165 and driver safety plans 166 based on success in reducing driver unsafe behaviors and accidents."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura to incorporate the teachings of Wilkes to provide a reference concept safety level for each reference concept of the group, wherein the safety level of the reference concept is based on a tested success level of only some of the plurality of scenarios represented by the reference concept. Minemura and Wilkes are both concerned with the detection and identification of the behavior of objects in the environment of a vehicle. Incorporating the teachings of Wilkes beneficially provides a risk score which determines if a risk situation (i.e., a potentially dangerous situation) is present. Such identification is highly advantageous, as it allows for the presentation/suggestion of a response to mitigate the identified risk situation, as recognized by Wilkes ([0026]). Ultimately, this serves to reduce the risk of accidents, improving the safety of the vehicle and its occupants.

Regarding claim 12, Minemura and Wilkes teach the aforementioned limitations of claim 8. Minemura further teaches:
the processing unit is configured to detect, in proximity to the first period, one or more objects located within the environment of the vehicle.
Minemura teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."

Regarding claim 13, Minemura and Wilkes teach the aforementioned limitations of claim 12. Minemura further teaches:
the processing unit is configured to estimate one or more behavior patterns of the one or more objects located within the environment of the vehicle.
Minemura teaches ([0046]): "The object information acquisition unit 12 estimates a motion trajectory of the object 50 and calculates an estimated collision location at which the object 50 is expected to collide with the own vehicle 40, on the basis of a location history of the object 50."

Regarding claim 14, Minemura and Wilkes teach the aforementioned limitations of claim 13. Minemura further teaches:
the one or more objects are one or more road users
Minemura teaches ([0007]): "The type determination unit determines whether or not the object is a vehicle;"
and wherein the determining comprises estimating one or more behavior patterns of the one or more road users.
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed). For example, when the type of the object is judged as a vehicle, the type of the vehicle can be subdivided as follows. The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane). Furthermore, the categories include a stationary vehicle (stopped or parked vehicle) not in motion ahead of the own vehicle in the travel direction thereof, and a passing vehicle crossing front of the own vehicle crossing the forward travel direction of the own vehicle." Thus, the system of Minemura estimates the behavior pattern of the detected vehicle and categorizes the vehicle into four categories based on the determined behavior patterns. The Examiner notes that the four categories each correspond to separate categories of behavior patterns.

Regarding claim 15, Minemura teaches a non-transitory computer readable medium that stores instructions, comprising:
detecting, based on first sensed information sensed during a first period, a situation related to an environment of and autonomous vehicle; 
Minemura teaches ([0027]): "The object information acquisition unit 12 according to the present embodiment obtains, on the basis of the first sensing information (the first location information) obtained from the object recognition unit 11, the relative location and the relative speed to the own vehicle, and associates the obtained relative location and relative speed (of each object) as object information." Minemura further teaches ([0026]): "A "fusion object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."
searching for one or more matching concepts of a group of reference concepts, to which the situation belongs,
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
each reference concept of the group represents a plurality of situations…
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed)... The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane)."
and determine, based on an outcome of the searching, whether the vehicle is capable to safely autonomously drive through the environment.
Minemura teaches ([0024]): "When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the warning device 31 informs the driver of a risk of collision… on the basis of the control command from the driver-assistance ECU 10." Minemura further teaches ([0025]): "The braking device 32 is a braking device that brakes the own vehicle. When the driver-assistance ECU 10 determines that there is a possibility of collision with the object, the braking device 32 is activated on the basis of a control command from the driver-assistance ECU 10. Specifically, the braking device 32 increases braking force applied through a braking operation of the driver or automatically puts a brake if the driver does not perform the braking operation, for example." Thus, Minemura determines whether or not the vehicle is capable of safety autonomously driving through the environment, and if the situation is unsafe (i.e., there exists a possibility of collision with the object), braking the vehicle.
However, Minemura does not outright teach a reference concept safety level for each reference concept of the group, wherein the safety level of the reference concept is based on a tested success level of at only some of the plurality of scenarios represented by the reference concept. Wilkes teaches a safety management platform for improving driver safety, comprising:
each reference concept of the group ... has a reference concept safety level,
Wilkes teaches ([0074]): "In step 310, the mobile safety center 111 installed on the mobile device 110 collects driving situation data. The mobile safety center 111 can collect some driving situation data from the mobile device 110, such as vehicle acceleration, deceleration, lateral movement, speed, and position." Wilkes further teaches ([0075]): "In step 315, the mobile safety center 111 loads the collected driving situation data into the risk identification algorithms 163 from the driver safety plans 166 and executes the risk identification algorithms 163 to determine if there is a risk situation. The risk identification algorithms 153 can compute a risk score for multiple situations to determine if a risk situation is present."
for each reference concept of at least a sub-group of the group of reference concepts the safety level of the reference concept is based on success levels of multiple attempts to autonomously drive one or more autonomous vehicles at only some of the plurality of scenarios represented by the reference concept;
Wilkes teaches ([0034]): "The MSAC 160 can use the above described information to produce driving risk identification algorithms 163 and store the risk identification algorithms 163 in the data storage unit 162. The risk identification algorithms 163 are used by the safety management system 100 to identify driving risk situations and to determine a probability that a driver will be involved in an accident. In certain exemplary embodiments, the risk identification algorithms 163 are mathematical formulas based on non-linear multi-variate analysis of accidents and driving situational data stored in the data storage unit 162. These formulas can identify driving risk situations and predict the risk of an accident occurring based on the driving risk situation." Wilkes further teaches ([0053]): "The effectiveness measurement subsystem 240 can evaluate risk identification algorithms 163, risk situation thresholds, based on success in reducing driver unsafe behaviors and accidents."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura to incorporate the teachings of Wilkes to provide a reference concept safety level for each reference concept of the group, wherein the safety level of the reference concept is based on a tested success level of only some of the plurality of scenarios represented by the reference concept. Minemura and Wilkes are both concerned with the detection and identification of the behavior of objects in the environment of a vehicle. Incorporating the teachings of Wilkes beneficially provides a risk score which determines if a risk situation (i.e., a potentially dangerous situation) is present. Such identification is highly advantageous, as it allows for the presentation/suggestion of a response to mitigate the identified risk situation, as recognized by Wilkes ([0026]). Ultimately, this serves to reduce the risk of accidents, improving the safety of the vehicle and its occupants.

Regarding claim 19, Minemura and Wilkes teach the aforementioned limitations of claim 15. Minemura further teaches:
stores instructions for detecting, in proximity to the first period, one or more objects located within the environment of the vehicle.
Minemura teaches ([0026]): "A "fusion state" is defined as a state in which the location of the object can be obtained with accuracy by the radar device 21 and the imaging device 22... When the object determined as being continuously in the fusion state enters into a state in which the object is not detected, the object recognition unit 11 refers to the sensing history of the object and determines that the object had been present for a certain period of time at the location detected in the past."


the one or more objects are one or more road users
Minemura teaches ([0007]): "The type determination unit determines whether or not the object is a vehicle;"
and wherein the non-transitory computer readable medium stores instructions for estimating one or more behavior patterns of the one or more road users.
Minemura teaches ([0029]): "Furthermore, the type determination unit 13 sub-divides the type of the object on the basis of the result of the judgement of the object and the calculated relative speed (longitudinal speed and lateral speed). For example, when the type of the object is judged as a vehicle, the type of the vehicle can be subdivided as follows. The type determination unit 13 classifies the type of the vehicle into four categories on the basis of the speed of the own vehicle and the lateral speed and longitudinal speed of the vehicle. Specifically, the categories include a preceding vehicle running ahead of the own vehicle in the travel direction thereof, in the same direction as the own vehicle, and an oncoming vehicle running ahead of the own vehicle in the travel direction thereof, in the direction opposite to the travel direction of the own vehicle (running in the opposite lane). Furthermore, the categories include a stationary vehicle (stopped or parked vehicle) not in motion ahead of the own vehicle in the travel direction thereof, and a passing vehicle crossing front of the own vehicle crossing the forward travel direction of the own vehicle." Thus, the system of Minemura estimates the behavior pattern of the detected vehicle and categorizes the vehicle into four categories based on the determined behavior patterns. The Examiner notes that the four categories each correspond to separate categories of behavior patterns.

Regarding claim 21, Minemura and Wilkes teach the aforementioned limitations of claim 20. Minemura further teaches:
the autonomous driving comprises driving the vehicle through the environment.
Minemura further teaches ([0073]): "Although the abovementioned embodiment describes the configuration in which the present disclosure is applied to a vehicle driven by a person on the vehicle, this is not limited thereto. The vehicle control device in the present disclosure can be applied in the same manner, for example, to a vehicle that is automatically driven by the ECU or the like." 

Regarding claim 22, Minemura and Wilkes teach the aforementioned limitations of claim 15. However, Minemura does not outright teach that the situation comprises a weather condition and a potential risk, wherein the potential risk is based on one or more risk factors that comprises illumination of the environment and traffic load. Wilkes further teaches:
the situation comprises a weather condition…
Wilkes teaches ([0081]): "For the purposes of this example, consider the speed of the driver to be 55 MPH, the weather to be cold and snowing, the speed limit to be 50 MPH, and the road conditions to be icy. Based on these conditions, the risk identification algorithms 163 may determine a high risk score for an icy road condition..."
the situation comprises… a potential risk,
Wilkes teaches ([0074]): "In step 310, the mobile safety center 111 installed on the mobile device 110 collects driving situation data. The mobile safety center 111 can collect some driving situation data from the mobile device 110, such as vehicle acceleration, deceleration, lateral movement, speed, and position." Wilkes further teaches ([0075]): "In step 315, the mobile safety center 111 loads the collected driving situation data into the risk identification algorithms 163 from the driver safety plans 166 and executes the risk identification algorithms 163 to determine if there is a risk situation. The risk identification algorithms 153 can compute a risk score for multiple situations to determine if a risk situation is present."
wherein the potential risk is based on one or more risk factors that comprises illumination of the environment, and traffic load.
Table 1 of Wilkes lists exemplary situations for monitoring drivers and applying driver intervention. Driver fatigue, a potential risk, is based in part on whether it is day or night (i.e., a consideration of the illumination of the environment). Similarly, traffic is considered in the same situation. Wilkes teaches ([0057]: "This information can be used by the mobile safety center 111 along with other information, such as vehicle speed, road conditions, traffic information 171, and weather information 172, to determine if a risk situation is present."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to further incorporate the teachings of Wilkes to provide that the situation comprises a weather condition and a potential risk, wherein the potential risk is based on one or more risk factors that comprises illumination of the environment and traffic load. Further incorporating the teachings of Wilkes advantageously allows for the consideration of risk imparted by poor weather conditions, as exemplified by Wilkes in at least paragraph [0081]. In such an implementation, poor weather conditions such as snow with icy road conditions results in a higher risk score due to the increased risk to the vehicle. Similarly, a consideration of whether or not it is day or night provides a consideration of the safety factors involved with traveling in darkness during the night.


the autonomous driving comprises driving the vehicle through the environment.
Minemura further teaches ([0073]): "Although the abovementioned embodiment describes the configuration in which the present disclosure is applied to a vehicle driven by a person on the vehicle, this is not limited thereto. The vehicle control device in the present disclosure can be applied in the same manner, for example, to a vehicle that is automatically driven by the ECU or the like." 

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura and Wilkes in view of Molin et al. (US 2019/0147259 A1), hereinafter Molin.

Regarding claim 2, Minemura and Wilkes teach the aforementioned limitations of claim 1. However, neither Minemura nor Wilkes outright teach reference metadata related to the reference signatures, generating a situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Molin teaches a driving oriented digital video recorder system, comprising:
each reference concept comprises reference signatures (“event object”, [0031]) and reference metadata related to the reference signatures,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
wherein the method comprises generating a situation signature,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts.
Molin teaches ([0098]): "FIG. 5 shows a flow chart for querying a driving oriented DVR and receiving video segments from the driving oriented DVR in response to the query. At step 502, the access software sends a query, including parameters that reflect driving event types, to the DVR. At step 504, the DVR determines metadata tags having a driving event type that matches any driving event types specified as parameters of the query (relevant metadata tags). At step 506, event objects are identified by location information included in the relevant metadata tags."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Molin to provide reference metadata related to the reference signatures, generating a situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Like Minemura and Wilkes, Molin is concerned with the identification of objects/events in an environment of a vehicle. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Molin, as doing so would provide a database of metadata information ([0036]) which corresponds to metadata which has already been identified; thus incorporating a database which is capable of identifying future objects/events based on the stored metadata which can be accessed from storage at the future time.

Regarding claim 9, Minemura and Wilkes teach the aforementioned limitations of claim 8. However, neither Minemura nor Wilkes outright teach reference metadata related to the reference signatures, generating a situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Molin teaches a driving oriented digital video recorder system, comprising:
each reference concept comprises reference signatures (“event object”, [0031]) and reference metadata related to the reference signatures,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
wherein the method comprises generating a situation signature,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts.
Molin teaches ([0098]): "FIG. 5 shows a flow chart for querying a driving oriented DVR and receiving video segments from the driving oriented DVR in response to the query. At step 502, the access software sends a query, including parameters that reflect driving event types, to the DVR. At step 504, the DVR determines metadata tags having a driving event type that matches any driving event types specified as parameters of the query (relevant metadata tags). At step 506, event objects are identified by location information included in the relevant metadata tags."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Molin to provide reference metadata related to the reference signatures, generating a situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Like Minemura and Wilkes, Molin is concerned with the identification of objects/events in an environment of a vehicle. As such, one of ordinary skill in the art would be motivated to incorporate the teachings of Molin, as doing so would provide a database of metadata information ([0036]) which corresponds to metadata which has already been identified; thus incorporating a database which is capable of identifying future objects/events based on the stored metadata which can be accessed from storage at the future time.

Regarding claim 16, Minemura and Wilkes teach the aforementioned limitations of claim 15. However, neither Minemura nor Wilkes outright teach reference metadata related to the reference signatures, generating a situation signature, and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts. Molin teaches a driving oriented digital video recorder system, comprising:
each reference concept comprises reference signatures and reference metadata related to the reference signatures,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event."
wherein the non-transitory computer readable medium stores instructions for generating a situation signature,
Molin teaches ([0031]): "As used herein, the term "event object" means a predefined data structure that contains data, or metadata, collected or generated as the result of a determination that a predefined driving event has occurred. Event objects may be defined and created for each defined driving event." Molin further teaches ([0006]): "The control circuit may be configured to... store the event object in the memory..." Molin even further teaches ([0033]): “In one embodiment, control circuit 104 includes a processor 106 that executes operating instructions. The processor 106 of control circuit 104 may execute code in order to carry out the operations of DVR 102. Such code may be stored in memory/storage 120.”
and searching for the one or more matching concepts by comparing the situation signature to at least one out of a reference concept signature and reference signatures of the group of reference concepts.
Molin teaches ([0098]): "FIG. 5 shows a flow chart for querying a driving oriented DVR and receiving video segments from the driving oriented DVR in response to the query. At step 502, the access software sends a query, including parameters that reflect driving event types, to the DVR. At step 504, the DVR determines metadata tags having a driving event type that matches any driving event types specified as parameters of the query (relevant metadata tags). At step 506, event objects are identified by location information included in the relevant metadata tags."
.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura and Wilkes in view of Stefan (US 2016/0193996 A1).

Regarding claim 3, Minemura and Wilkes teach the aforementioned limitations of claim 1. However, neither Minemura nor Wilkes outright teach at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Stefan teaches a method and device for assisting a maneuvering process of a motor vehicle, comprising:
at least some of the reference concepts differ from each other by complexity of maneuvers required to overcome one or more situations of the at least some of the reference concepts.
Stefan teaches ([0036]): "In a second operating mode, several recommended monitoring positions which are different from each other can be sequentially communicated to the vehicle operator when transitioning from one maneuvering occurrence of a comparatively complex parking/unparking maneuver comprising a large number of corrective maneuvers (such as with more than N corrective maneuvers), or the occurrence of a comparatively complicated parking situation (such as parking in a very narrow parking place next to the curb)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Stefan to provide at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Incorporating the teachings of Stefan advantageously provides categorization based on the complexity of detected maneuvers. In particular, the implementation of Stefan provides the beneficial correlation of a large number of maneuvers with a situation of a comparatively higher level of complexity, as recognized by Stefan ([0036]).

Regarding claim 10, Minemura and Wilkes teach the aforementioned limitations of claim 8. However, neither Minemura nor Wilkes outright teach at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Stefan teaches a method and device for assisting a maneuvering process of a motor vehicle, comprising:
at least some of the reference concepts differ from each other by complexity of maneuvers required to overcome one or more situations of the at least some of the reference concepts.
Stefan teaches ([0036]): "In a second operating mode, several recommended monitoring positions which are different from each other can be sequentially communicated to the vehicle operator when transitioning from one maneuvering phase into the next maneuvering phase with the result that this operating mode can also be designated a “dynamic monitoring mode”. The trigger for operating in this second operating mode can in turn be, for example, a selection or activation of the mode made by the vehicle operator, the occurrence of a comparatively complex parking/unparking maneuver comprising a large number of corrective maneuvers (such as with more than N corrective maneuvers), or the occurrence of a comparatively complicated parking situation (such as parking in a very narrow parking place next to the curb)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Stefan to provide at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Incorporating the teachings of Stefan advantageously provides categorization based on the complexity of detected maneuvers. In particular, the implementation of Stefan provides the beneficial correlation of a large number of maneuvers with a situation of a comparatively higher level of complexity, as recognized by Stefan ([0036]).

Regarding claim 17, Minemura and Wilkes teach the aforementioned limitations of claim 15. However, neither Minemura nor Wilkes outright teach at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Stefan teaches a method and device for assisting a maneuvering process of a motor vehicle, comprising:
at least some of the reference concepts differ from each other by complexity of maneuvers required to overcome one or more situations of the at least some of the reference concepts.
Stefan teaches ([0036]): "In a second operating mode, several recommended monitoring positions which are different from each other can be sequentially communicated to the vehicle operator when transitioning from one maneuvering phase into the next maneuvering phase with the result that this operating mode can also be designated a “dynamic monitoring mode”. The trigger for operating in this second operating mode can in turn be, for example, a selection or activation of the mode made by the vehicle operator, the occurrence of a comparatively complex parking/unparking maneuver comprising a large number of corrective maneuvers (such as with more than N corrective maneuvers), or the occurrence of a comparatively complicated parking situation (such as parking in a very narrow parking place next to the curb)."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Stefan to provide at least some of the reference concepts differing from each other by complexity of maneuvers required to overcome one or more situations of at least some of the reference concepts. Incorporating the teachings of Stefan advantageously provides categorization based on the complexity of detected maneuvers. In particular, the implementation of Stefan provides the beneficial correlation of a large number of maneuvers with a situation of a comparatively higher level of complexity, as recognized by Stefan ([0036]).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura and Wilkes in view of Tojo et al. (US 2017/0111576 A1), hereinafter Tojo.


at least some of the reference concepts differ from each other by resolution, wherein a resolution of a reference concept equals a length of a signature that belongs to the reference concept.
Tojo teaches ([0049]): "Here, in the case of a small-size and low-resolution image such as the person region 304 illustrated in FIG. 3A, it is considered that minute features such as a design of the clothes of a person cannot almost be discriminated. Therefore, it is considered to be difficult to extract a feature amount indicating texture such as a design of the clothes from an image of the small-size and low-resolution person region 304. On the other hand, even in the case of a small-size and low-resolution image... it is considered that the entire color of the person region 304 can be discriminated..." Tojo further teaches ([0050]): "In the case of a medium-size and medium-resolution image such as the person region 305 illustrated in FIG. 3B, it is considered that texture such as a design of the clothes of a person can also be discriminated, unlike the small-size person region 304 illustrated in FIG. 3A." Tojo even further teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)." Thus, the resolution corresponds to a length of the number of pixels in the horizontal direction and the vertical direction which indicate the person region. Tojo teaches that, rather than a person 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Tojo to provide reference concepts which differ from each other by resolution, wherein a resolution of a reference concept equals a length of a signature that belongs to the reference concept. Tojo teaches that, rather than a person detection unit, the teachings of Tojo can instead be applied to a vehicle detection unit ([0067]). Further, incorporating the teachings of Tojo beneficially provides an understanding that some types of reference concepts cannot be identified under certain resolutions, as exemplified by Tojo in paragraphs [0049]-[0050].

Regarding claim 11, Minemura and Wilkes teach the aforementioned limitations of claim 8. However, neither Minemura nor Wilkes outright teach reference concepts which differ from each other by resolution, wherein a resolution of a reference concept equals a length of a signature that belongs to the reference concept. Tojo teaches an image processing apparatus, method, and medium applicable to a vehicle detection unit, comprising:
at least some of the reference concepts differ from each other by resolution, wherein a resolution of a reference concept equals a length of a signature that belongs to the reference concept.  
Tojo teaches ([0049]): "Here, in the case of a small-size and low-resolution image such as the person region 304 illustrated in FIG. 3A, it is considered that minute features such as a design of the clothes of a person cannot almost be discriminated. Therefore, it is considered to be difficult to extract a feature amount indicating texture such as a design of the clothes from an image of the small-size and low-resolution person region 304. On the other hand, even in the case of a small-size and low-resolution image... it is considered that the entire color of the person region 304 can be discriminated..." Tojo further teaches ([0050]): "In the case of a medium-size and medium-resolution image such as the person region 305 illustrated in FIG. 3B, it is considered that texture such as a design of the clothes of a person can also be discriminated, unlike the small-size person region 304 illustrated in FIG. 3A." Tojo even further teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)." Thus, the resolution corresponds to a length of the number of pixels in the horizontal direction and the vertical direction which indicate the person region. Tojo teaches that, rather than a person detection unit, the teachings of Tojo can instead be applied to a vehicle detection unit ([0067]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Tojo to provide reference concepts which differ from each other by resolution, wherein a resolution of a reference concept equals a length of a signature that belongs to the reference concept. Tojo teaches that, rather than a person detection unit, the teachings of Tojo can instead be applied to a vehicle detection unit ([0067]). Further, incorporating the teachings of Tojo beneficially provides an understanding that some types of reference concepts cannot be identified under certain resolutions, as exemplified by Tojo in paragraphs [0049]-[0050].

Regarding claim 18, Minemura and Wilkes teach the aforementioned limitations of claim 15. However, neither Minemura nor Wilkes outright teach reference concepts which differ from each other by resolution, wherein a resolution of a reference concept equals a length of a signature that belongs to the 
at least some of the reference concepts differ from each other by resolution, wherein a resolution of a reference concept equals a length of a signature that belongs to the reference concept.
Tojo teaches ([0049]): "Here, in the case of a small-size and low-resolution image such as the person region 304 illustrated in FIG. 3A, it is considered that minute features such as a design of the clothes of a person cannot almost be discriminated. Therefore, it is considered to be difficult to extract a feature amount indicating texture such as a design of the clothes from an image of the small-size and low-resolution person region 304. On the other hand, even in the case of a small-size and low-resolution image... it is considered that the entire color of the person region 304 can be discriminated..." Tojo further teaches ([0050]): "In the case of a medium-size and medium-resolution image such as the person region 305 illustrated in FIG. 3B, it is considered that texture such as a design of the clothes of a person can also be discriminated, unlike the small-size person region 304 illustrated in FIG. 3A." Tojo even further teaches ([0034]): "Furthermore, in the present exemplary embodiment, the degree of highness or lowness of the resolution of a person corresponds to the number of pixels in the horizontal direction and the vertical direction of the person region (the size of the person region)." Thus, the resolution corresponds to a length of the number of pixels in the horizontal direction and the vertical direction which indicate the person region. Tojo teaches that, rather than a person detection unit, the teachings of Tojo can instead be applied to a vehicle detection unit ([0067]).
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura and Wilkes in view of Morimura et al. (US 2019/0347492 A1), hereinafter Morimura.

Regarding claim 23, Minemura and Wilkes teach the aforementioned limitations of claim 15. However, while Minemura does teach ([0046]) determination responsive to a degree of predictability of movement of road users, neither Minemura nor Wilkes outright teach that at least two of the only some of the plurality of scenarios represented by the reference concept differ from each other by a degree of predictability of movement of road users. Morimura teaches a vehicle control device, comprising:
at least two of the only some of the plurality of scenarios represented by the reference concept differ from each other by a degree of predictability of movement of road users.
Morimura teaches ([0039]): "When the type of object is a moving object, the external situation recognition unit 12 predicts the behavior of the moving object. For example, the external situation recognition unit 12 measures the amount of movement of the moving object at that time point by applying a Kalman filter, a particle filter, or the like to the detected moving object. The amount of movement includes a movement direction and a movement speed of the moving object." Morimura further teaches ([0041]): "Based on the type of object and the predicted behavior, the external situation recognition unit 12 determines whether or not the object is a notification target object. The notification target object is an object for presenting an intention to make way, and is a road-crossing moving object at the stop point... When the type of object is a pedestrian, a bicycle or a motorcycle and the object is predicted to cross the traveling road of vehicle 2 at the stop point, the external situation recognition unit 12 recognizes the object as the notification target object (road-crossing moving object at the stop point)." The Examiner notes that such a determination of a notification target object based on a prediction of crossing the traveling road also implies a determination that the object is not the notification target object.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Minemura and Wilkes to incorporate the teachings of Morimura to provide that at least two of the only some of the plurality of scenarios represented by the reference concept differ from each other by a degree of predictability of movement of road users. Incorporating the teachings of Morimura advantageously allows for a determination of whether or not an object is predicted to cross the traveling road of the vehicle at a stop point. In particular, such an arrangement allows for a determination that, when it is determined that a road user is attempting to cross the road at the stop point, the vehicle control device can begin deceleration at a point further away, as recognized by Morimura ([0066]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura and Wilkes in view of Zhang et al. (US 2019/0072966 A1), hereinafter Zhang.

Regarding claim 24, Minemura and Wilkes teach the aforementioned limitations of claim 15. However, neither Minemura nor Wilkes outright teach that the reference concepts are detected by 
the reference concepts are detected by applying unsupervised learning.
Zhang teaches ([0058]): "As a result of changes in the host vehicle's 105 speed or heading, other agents or vehicles on the roadway proximate to the host vehicle 105 may react to the host vehicle's 105 change in speed, heading, other action, and/or context. The trained trajectory prediction module 175 is provided in an example embodiment to anticipate or predict the likely actions or reactions of the proximate agents to the host vehicle's 105 change in context (e.g., speed, heading, or the like). Thus, the trajectory processing module 173 can provide the first proposed trajectory of the host vehicle 105 in combination with the predicted trajectories of proximate agents produced by the trajectory prediction module 175. The trajectory prediction module 175 can generate the likely trajectories, or a distribution of likely trajectories of proximate agents, which are predicted to result from the context of the host vehicle 105 (e.g., following the first proposed trajectory). These likely or predicted trajectories of proximate agents can be determined based on the machine learning techniques configured from the training scenarios produced from prior real-world human driver behavior model data collections gathered and assimilated into training data using the training data collection system 201 as described above." Zhang further teaches ([0041]): “Additionally, other data and/or content (denoted herein as ancillary data) can be obtained from local and/or remote sources… The ancillary data can be used to augment, modify, or train the operation of the prediction-based trajectory planning module 200 based on a variety of factors including, the context in which the user is operating the vehicle (e.g., … speed…)…”
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Droz et al. (US 2014/0236414 A1) teaches a method to detect nearby aggressive drivers and adjust driving modes, including identification based on known characteristics of driving behaviors/patterns. DeRuyck et al. (US 2016/0046298 A1) teaches detection of driver behaviors using in-vehicle systems and methods, though the detected behavior is particularly focused on the driver of the host vehicle. Nielsen et al. (US 2011/0060496 A1) teaches systems and methods for complex event processing of vehicle information and image information relating to a vehicle, including differing reference concepts from each other by complexity.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662